As filed with the Securities and Exchange Commission on March 26, 2009 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 30 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 31 x EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 27, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Tax-Advantaged Bond Strategies Fund A diversified fund seeking after-tax total return Prospectus Dated March ^ 27 , 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund ^ Summary 2 ^ Sales Charges ^ 11 Investment ^ Objective & Principal Policies and Risks ^ 5 ^ Redeeming Shares ^ 13 ^ Management and Organization ^ 7 Shareholder Account Features ^ 13 ^ Valuing Shares ^ 8 ^ Tax Information ^ 15 ^ Purchasing Shares ^ 8 ^ ^ This prospectus contains important information about the ^ Fund and the services available to shareholders. Please save it for reference. Fund ^ Summary Investment ^ Objective and Principal Strategies. The Funds investment objective is after-tax total return. Under normal market circumstances, the Fund invests at least 80% of its net assets in a diversified portfolio of municipal obligations that are exempt from regular federal income tax (Municipal Securities), direct obligations of the U.S. Treasury (Treasury Securities) and/or obligations of U.S. Government ^ agencies , instrumentalities and government-sponsored enterprises (Agency Securities). The Fund normally invests in Municipal Securities rated in the two highest rating categories (those rated AA or Aa or higher ^ ) at the time of purchase , but may also invest up to 20% of its net assets in Municipal Securities rated A at the time of purchase. The Fund currently targets an average portfolio duration of approximately two to six years. The Fund may invest in securities of any maturity or duration, and may in the future alter its duration target range. Principal Risk Factors. The value of Fund shares may change when interest rates change. When interest rates rise, the value of Fund shares typically will decline. Securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations. Fund yields will also fluctuate over time. Municipal Securities involve ^ credit exposure to the underlying issuer, and will fluctuate in value based on changing perceptions of the issuers credit quality and ability to meet future obligations. Prices of Municipal Securities may also be affected by changes in applicable tax rates or in the tax status of the issuer. Credit ratings are based largely on the rating agencys investment analysis at the time of ^ rating. The rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect assessment of the volatility of the securitys market value or of the liquidity of an investment in the security. While U.S. Government-sponsored entities (such as the Federal Home Loan Mortgage Corporation and ^ the Federal National Mortgage Association ) may be chartered or sponsored by Acts of Congress, their securities are not issued and may not be guaranteed by the U.S. Treasury and may involve greater risk than direct investments in Treasury Securities. The Fund is not a complete investment program and you may lose money by investing in the Fund. There is no guarantee that the Fund will be able to achieve its investment objective. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 ^ Performance Information. The following bar chart and table provide information about the performance of a private limited partnership which is the predecessor to the Fund (the Predecessor Account) for each calendar year through December 31, 2008. The Predecessor Account was managed by Eaton Vance and had substantially the same investment objective, policies and strategies as the Fund. However, the Predecessor Account was not a mutual fund registered under the Investment Company of 1940 (the 1940 Act) or a regulated investment under the Internal Revenue Code of 1986 (the Code), and therefore the Predecessor Account was not subject to investment limitations, diversification requirements and other restrictions imposed by the 1940 Act and/or the Code. If such requirements were applicable to the Predecessor Account, the performance shown may have been adversely affected. Although past performance is no guarantee of future results this performance information demonstrates the risk that the value of your investment will change. The returns in the bar chart are for Class I shares and do not reflect a sales charge. The table contains the returns for each Class of shares and a comparison to the performance of a broad-based, unmanaged securities index of municipal obligations. The performance of the Predecessor Account has been adjusted for each Class to reflect any applicable sales charge or contingent deferred sales charge but is not otherwise adjusted to reflect differences in the expenses between the Predecessor Account and each Class. If such an adjustment were made, the Class performance would be different. During the ten years ended December 31, 2008, the highest quarterly total return for the Predecessor Account was 5.03% for the quarter ended December 31, 2008, and the lowest quarterly return was 1.85% for the quarter ended June 30, 2004. One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 1.57% 2.64% 4.25% Class C Return Before Taxes 5.63% 3.64% 4.76% Class I Return Before Taxes 6.63% 3.64% 4.76% Barclays Capital 5-Year Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 5.79% 3.57% 4.56% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class C. The Barclays Capital 5-Year Municipal Bond Index is an unmanaged index of intermediate-maturity municipal obligations. Investors cannot invest directly in an index. (Source for the Barclays Capital 5-Year Municipal Bond Index returns: Lipper.) The performance of each Class of shares is that of the Predecessor Account adjusted to reflect any applicable sales charge of the Class, but not adjusted for other differences in expenses. Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are not shown because the Predecessor Account, unlike a registered investment company, was not required to make annual income distributions to its investors. 3 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load ^ ) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None ^ 1 .00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Class A Class C Class I Management Fees 0.55% 0.55% 0.55% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses % % % Total Annual Fund Operating Expenses 1.02% 1.77% 0.77% Less Expense Reimbursement and Fee Reduction )% )% )% Net Annual Fund Operating Expenses 0.90% 1.65% 0.65% (1) Other Expenses are estimated. (2) The investment adviser and administrator have agreed to limit the Total Annual Fund Operating Expenses to 0.90% for Class A, 1.65% for Class C and 0.65% for Class I. This expense limitation will continue through May 31, 2010. Thereafter, the expense limitation may be changed or terminated at any time. The expense limitation relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above, except that any fee reduction or expense reimbursement is only applied during the period it is in effect. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A shares $562 $773 Class C shares $268 $546 Class I shares $66 $234 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years Class A shares $562 $773 Class C shares $168 $546 Class I shares $66 $234 4 Investment ^ Objective & Principal Policies and Risks The investment objective of the Fund is after-tax total return. Under normal circumstances, the Fund invests at least 80% of its net assets in a diversified portfolio of Municipal Securities, Treasury Securities and/or Agency Securities (the ^  80% policy ^  ). This policy will not be changed unless Fund shareholders are given at least 60 days notice of the change. For purposes of the 80% policy, net assets include any assets purchased with borrowings for investment purposes. The Funds investment objective and certain policies may be changed by the Trustees without shareholder approval. The Fund normally invests in Municipal Securities ^ rated in the two highest rating ^ categories at the time of purchase (which are those rated AA or higher by Standard & Poors Ratings Group ( ^  S&P ^  ) or Fitch Ratings ( ^  Fitch ^  ) or Aa or higher by Moodys Investors Service, Inc. ( ^  Moodys ^  )) or, if unrated, determined by the investment adviser to be of comparable quality. The Fund may also invest up to 20% of its net assets in Municipal Securities rated ^ A at the time of ^ purchase by S&P, Fitch or Moodys or, if unrated, determined by the investment ^ adviser to be of comparable quality. The Fund may continue to hold securities that are downgraded ^ (including to below investment grade credit ^ quality ) if the investment adviser believes it would be advantageous to do so
